Matter of Rigaud v City of New York (2016 NY Slip Op 00628)





Matter of Rigaud v City of New York


2016 NY Slip Op 00628


Decided on February 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


86 101039/13

[*1]In re Clifford M. Rigaud, Petitioner,
vThe City of New York, et al., Respondents.


Drummond & Squillace, PLLC, Jamaica (JoAnn Squillace of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Drake A. Colley of counsel), for respondents.

Determination of respondent Police Commissioner, dated March 21, 2013, which approved the hearing officer's finding that petitioner engaged in misconduct, and imposed a penalty of a one-year dismissal probation period and forfeiture of 30 suspension days and 20 vacation days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court pursuant to CPLR 7804[g] by order of Supreme Court, New York County [Donna M. Mills, J.], entered March 3, 2014) dismissed, without costs.
Substantial evidence supports the findings of misconduct by the petitioner (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 180-182 [1978]). Petitioner's contentions that his conduct and loss of temper were justified responses to allegedly discriminatory conduct by coworkers and superiors and retaliation for discrimination complaints which he filed, are unavailing. The hearing officer credited the agency's witnesses' testimony, including their testimony that their conduct was not discriminatory or retaliatory.
The Commissioner did not abuse his discretion in imposing the penalty, which is not shockingly disproportionate to the offense (see Matter of Berenhaus v Ward , 70 NY2d 436, 445 [1987]; Matter of Bal v Murphy , 43 NY2d 762, 763 [1977]).
We have considered petitioner's remaining contentions and find them to be without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2016
CLERK